             Case 1:21-cr-00116-RDB Document 34-1 Filed 07/29/21 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

      UNITED STATES OF AMERICA                         *
                                                       *
             v.                                        *       CRIMINAL NO. RDB-21-0116
                                                       *
      DESMOND BABLOO SINGH,                            *
                                                       *
                                                       *
                    Defendant.                         *
                                                       *
                                                       *
                                                    *******

                                         PROTECTIVE ORDER

            To expedite the flow of discovery material between the parties, facilitate the prompt

     resolution of disputes over confidentiality, adequately address issues related to sensitive

     information entitled to be kept confidential, and ensure that protection is afforded only to material

     so entitled, pursuant to the Court’s authority under Fed. R. Crim. P. 16(d)(1) and 49.1,

     18 U.S.C. § 3771, Standing Order 2020-01 (In re: Discovery in Criminal Cases), and with the

     consent of the parties, IT IS HEREBY ORDERED:

I.      CATEGORIES OF PROTECTED MATERIALS

            (1)     Sealed Court Documents: The United States may produce certain material to the

     defense that has been filed under seal with the court and continues to be maintained under seal.

     These sealed materials consist of search warrants and other legal process obtained during the

     course of the investigation. Upon producing any such sealed documents to the defense, the United

     States shall designate them as “protected” in the manner set forth in Section II, below.

            (2)     Evidence Relating to Ongoing Investigations: The United States may produce

     information to the defense that may be related to ongoing investigations that should not be publicly
        Case 1:21-cr-00116-RDB Document 34-1 Filed 07/29/21 Page 2 of 5



disclosed. Upon producing any such documents to the defense, the United States shall designate

them as “protected” in the manner set forth in Section II, below.

       (3)      Grand Jury Materials: The United States may produce certain information to the

defense, including transcripts of witness testimony that may be within the scope of the grand jury

secrecy and disclosure provisions of Fed. R. Crim. P. 6(e), pursuant to the government’s Jencks,

Giglio, or Brady obligations. Upon producing any such documents to the defense, the United States

shall designate them as “protected” in the manner set forth in Section II, below.

       (4)      Production of Personal Identity Information by the United States That May

Be Subject to the Privacy Act, 5 U.S.C. § 552a, 42 U.S.C. § 1306, or Other Privacy

Protections:

             a. For purposes of this Order, “Personal Identity Information” includes any “means of

                identification” as defined by 18 U.S.C. § 1028(d)(7), any information that would

                be required to be redacted in a public filing pursuant to Rule 49.1 of the Federal

                Rules of Criminal Procedure, and any information that would be protected under

                the Privacy Act, 5 U.S.C. § 552a or 42 U.S.C. § 1306.

             b. The United States may produce certain Personal Identity Information as identified

                in Rule 49.1 of the Federal Rules of Criminal Procedure to the defense, pursuant to

                the defendant’s discovery requests. The information produced may be subject to

                the provisions of the Privacy Act, 5 U.S.C. § 552a, or to the provisions of

                42 U.S.C. § 1306. If the United States produces this information in unredacted

                form, the United States shall designate it as “protected” in the manner set forth in

                Section II, below.




                                                -2-
           Case 1:21-cr-00116-RDB Document 34-1 Filed 07/29/21 Page 3 of 5



               c. The defendant’s own Personal Identity Information shall not be treated as protected

                  information as to the defendant. However, in the case of multiple defendants,

                  Personal Identity Information of one defendant shall be treated as protected

                  information as to any other defendant.

      (5) Other Sensitive Victim Information: To the extent not covered by one of the categories

  of Protected Materials listed immediately above—and to address any potential ambiguities arising

  therefrom—the United States may produce, pursuant to defense discovery requests, other sensitive

  information pertaining to the victims in this case including, but not limited to, images or

  photographs, video or audio recordings, other media files or the contents of electronic devices and

  accounts, that would disclose the identity of the victims or, if disclosed in public filings, likely

  would cause embarrassment, humiliation, or other harm to the victims. The United States may

  produce this information in redacted or unredacted form. Upon producing any such documents to

  the defense, the United States shall designate them as “protected” in the manner set forth in Section

  II, below.

II.   DESIGNATION AND USE OF PROTECTED INFORMATION AND MATERIALS

         (1)      Designation of Material Subject to this Protective Order: For purposes of this

  Order, “Protected Materials” means any documents or materials falling into one of the categories

  listed in Section I, above, and designated as such by the government. “Protected Information” is

  any information contained in Protected Materials. To designate “Protected Materials” as covered

  by this Order, the United States shall so designate, on the material itself, in an accompanying cover

  letter, or on digital storage media cover or label, by using the following designation:

  “PROTECTED INFORMATION—SUBJECT TO PROTECTIVE ORDER.”




                                                  -3-
             Case 1:21-cr-00116-RDB Document 34-1 Filed 07/29/21 Page 4 of 5



            (2)   Use and Disclosure of Protected Materials and Protected Information: The

   provisions and procedures set forth in paragraphs 2.b.i through 2.b.iv, and paragraph 3 of Standing

   Order 2020-01 apply to defense counsel’s disclosure of Protected Materials to the defendant and

   others, and such procedures are hereby incorporated by reference.

            (3)   Filing of Documents: The defendant shall not file “Protected Information” or

   “Protected Materials” with, or submit them to, the Court, or reproduce their contents in any court

   filing, unless the document or filing is placed under seal or all information that would disclose

   Protected Information within the document or filing has been removed. The Clerk shall accept for

   filing under seal any documents or filings so marked by the parties pursuant to this Order.

            (4)   Protected Information in Open Court: The procedures for use of designated

   “Protected Materials” and “Protected Information” during any hearing or the trial of this matter

   shall be determined by the parties and the Court in advance of the hearing or trial. No party shall

   disclose designated “Protected Information” or “Protected Materials” in open court without prior

   consideration by the Court.

III.   FURTHER ORDERS

            (1)   Modification of Protective Order Permitted: Nothing in this Order shall prevent

   any party from seeking modification of this Protective Order or from objecting to discovery, or

   lack thereof, that it believes to be otherwise improper or due.

            (2)   No Waiver: The failure to designate any materials as provided in Section II, above,

   shall not constitute a waiver of a party’s assertion that the materials are covered by this Protective

   Order.

            (3)   No Ruling on Discoverability or Admissibility: This Protective Order does not

   constitute a ruling on the question of whether any particular material is properly discoverable or




                                                    -4-
        Case 1:21-cr-00116-RDB Document 34-1 Filed 07/29/21 Page 5 of 5



admissible and does not constitute any ruling on any potential objection to the discoverability or

admissibility of any material.

       (4)     Addition of Defendants after Entry of Order: This Protective Order will cover

additional defendants in this case so long as they agree to be bound by the terms of this Protective

Order and so indicate that consent by the execution of a supplemental stipulation, which shall be

filed as an addendum or supplement to this Protective Order.

                                       July
                        29th day of ____________________,
       SO ORDERED this _____                              2021.



                                                   /s/
                                              ___________________________________
                                              The Hon. Richard D. Bennett
                                              United States District Judge




                                                -5-
